Citation Nr: 1328486	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  11-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant contends that she served as in the 71st 
Infantry Regiment of the  Philippines, in the service of the 
United States Armed Forces, from May 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal of a September 2009 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found the 
claimant had no recognizable service, including in 
recognized guerrillas, in the service of the Armed Forces of 
the United States.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been 
met.  38 U.S.C.A. § 501(a)  (West 2002 & West Supp. 2012); 
American Recovery  and Reinvestment Act of 2009, Pub. L. No. 
111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012). 

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for a one-time 
payment of benefits from the Filipino Veterans Equity 
Compensation Fund.  The record includes service department 
verification of the appellant's service.  Because the 
process of establishing qualifying service is governed by 
laws and regulations, and, because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent laws and regulations.

Where the interpretation of the law is dispositive of the 
appeal, as in this case, neither the duty to notify nor the 
duty to assist provisions of the VCAA are applicable.  De la 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Analysis

Under the American Recovery  and Reinvestment Act (Act), a 
one-time benefit is provided for certain Philippine 
veterans, to be paid from the Filipino Veterans Equity 
Compensation Fund.  American Recovery  and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  
Payments for eligible persons will be either in the amount 
of $9,000 for non-United States citizens or $15,000 for 
United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the 
United States by reason of [such] service ....".  However, 
nothing in this act "prohibit[s] a person from receiving any 
benefit (including health care, survivor, or burial 
benefits) which the person would have been eligible to 
receive based on laws in effect as of the day before the 
date of the enactment of this Act."

Section 1002 (c)(1) of the Act provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date 
of the enactment of this Act, submits to the Secretary a 
claim for benefits under this section.  The application for 
the claim shall contain such information and evidence as the 
Secretary may require.  Section 1002 (c)(2) provides that if 
an eligible person who has filed a claim for benefits under 
this section dies before payment is made under this section, 
the payment under this section shall be made instead to the 
surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of 
the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 
1945 (59 Stat. 538 ); and (2) was discharged or released 
from service described in paragraph (1) under conditions 
other than dishonorable.

As noted previously, the essential question involved in this 
case is whether the appellant has the requisite military 
service to be eligible for payment from the Filipino 
Veterans Equity Compensation Fund.

In her February 2009 claim, the appellant asserted that she 
served in the service of the United States Armed Forces as a 
recognized guerilla attached to the Medical Service Company 
of the 71st Infantry regiment, from May 1942 to December 
1945.  The appellant also attached copies of a discharge 
paper from the Commonwealth of the Philippines, Philippine 
Army, as well as another paper certifying that the claimant 
was on the approved guerilla roster for the Medical Service 
Company of the 71st Infantry regiment.  Consistent with 38 
C.F.R. § 3.203(c), which mandates that VA shall request 
verification of service from the service department, the RO 
contacted the National Personnel Records Center (NPRC) in 
St. Louis, Missouri to verify the appellant's claimed 
service.  In an August 2009 response, NPRC advised that 
there was no record of the appellant's service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  Accordingly, the appellant's claim was denied 
by the RO in September 2009.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992) (holding that the findings by the service 
department verifying a person's service are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces); see Venturella v. Gober, 10 Vet. App. 340 (1997).
Subsequently, the claimant submitted new evidence to be 
considered for her claim, including a picture, a passbook 
and other documents showing that she has a bank account at 
the Philippine Veterans Bank, and is a "PVAO Pensioner", 
documents showing she is a member of the Veterans Federation 
of the Philippines, "LCS form #18" from the Philippine Army 
showing she was filing a Civilian Guerrilla claim,  
documents showing her service as a guerilla with the Medical 
Service Company of the 71st Infantry regiment, and numerous 
documents from the Philippine government which indicate that 
she is considered a veteran of World War II by the 
Philippine government, and is entitled to numerous benefits 
from the Philippine government as a result, such as 
educational benefits.  In September 2010, this additional 
information was submitted to the NPRC in a renewed attempt 
to verify the appellant's guerilla service.  In September 
2010, the NPRC again notified the RO that there was no 
record of the appellant's claimed service, and the 
appellant's claim was denied in an April 2011 Supplemental 
Statement of the Case (SSOC).

Subsequent to that SSOC, the claimant submitted even more 
evidence, including many original documents from her service 
showing service as a guerilla with the Medical Service 
Company of the 71st Infantry regiment, as well as numerous 
documents from the Philippine government which indicate that 
she is considered a veteran of World War II by the 
Philippine government.  Many of the documents submitted at 
that time are originals of previously submitted copies.  In 
October 2012, this additional information was submitted to 
the NPRC in a further attempt to verify the appellant's 
guerilla service.  In January 2013, March 2013, and May 
2103, the NPRC again notified the RO that there was no 
record of the appellant's claimed service, and the 
appellant's claim was denied in a June 2013 Supplemental 
Statement of the Case (SSOC).

Under the regulations, for the purpose of establishing 
entitlement to pension, compensation, dependency and 
indemnity compensation or burial benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

In this case, none of the documentation provided by the 
appellant was issued by the appropriate United States 
service department but rather, by the Philippine government.  
Thus, the documents provided by the appellant do not meet 
the conditions under 38 C.F.R. § 3.203(a)(1).  Accordingly, 
they may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits, including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

Notwithstanding the above, in Capellan v. Peake, 539 F.3d 
1373 (Fed. Cir. 2008), the United States Court of Appeals 
for the Federal Circuit held that, in the context of a 
Dependency and Indemnity Compensation claim, where service 
department certification of active service is required, an 
appellant is entitled to submit and receive consideration of 
new evidence concerning such service by the relevant service 
department.  The Federal Circuit in Capellan held further 
that failure to request service department review of 
additional or new documents or evidence provided by an 
appellant concerning purported active service, even after an 
initial service department certification was already made, 
constitutes a violation of VA's duty to assist.  See 
Capellan, 539 F.3d at 1380-81.  The Federal Circuit further 
held that "the correct interpretation of the governing 
statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a 
request for 'verification of service from the service 
department' pursuant to 38 C.F.R. § 3.203(c) ." Id.  

The Board finds that the holding in Capellan is equally 
applicable to the appellant's claim.  Mindful of the same, 
the Board notes that all information and evidence received 
from the appellant has been provided in numerous separate 
requests for verification of the appellant's service made to 
the NPRC in August 2009, September 2010, January 2013, March 
2013, and May 2103.  As noted above, negative responses to 
all requests were received from the NPRC. Overall, the Board 
finds that the assistance requirements set forth in Capellan 
and by applicable regulations have been properly discharged 
by the RO.

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the appellant does not meet the basic eligibility 
requirements for a one-time payment from the Filipino 
Veterans Equity Compensation Fund.  Thus, the appellant's 
claim lacks legal entitlement under the applicable 
provisions.  As the law is dispositive, the claim must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

 
ORDER

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


